DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed September 3, 2021 has been entered.  Claims 1-13 are pending in the application.  The application’s amendments to claims 1 and 4 have overcome each and every objection regarding claims 1 and 4 previously set forth in the Non-Final Office Action mailed June 3, 2021.  Applicant’s amendments to claim 1 the rejections previously set forth regarding claim 1, but have incurred new rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claims 1, 12, and 13: The term “second surface of a back plate” presents a lack of clarity because there is no statement or definition of a stated first surface of a back plate.  Thus, the 

Claim Rejections - 35 USC § 103
Claims 1, 2, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Uesaka et al. (U.S. 2010/0268099 A1) (hereinafter – Uesaka) (cited from Applicant’s IDS dated 06/17/2019)
Itonaga et al. (U.S. 6,336,901 B2) (hereinafter – Itonaga) (cited from Applicant’s IDS dated 08/04/2021)
Pfeiffer et al. (U.S. 2015/0359446 A1) (hereinafter—Pfeiffer)
	 Re. Claims 1, 12, and 13: Uesaka teaches a sphygmomanometer comprising:
a bag-shaped sensing cuff to be worn to wrap a measurement site along a longitudinal direction of the sensing cuff (Fig. 4: air bladder 21);
a back plate disposed on the sensing cuff along a first surface opposite to the measurement site (Fig. 12: curler 11 or curler 11 in combination with cushioning in previous figures);
Uesaka does not teach a pressing member for pressing the back plate toward the measurement site.  
Itonaga teaches a pressing member for pressing the back plate toward the measurement site (Fig. 2: combination of band 13 and press fluid bag 12; see also: Figs. 3-5).  Itonaga teaches an analogous art in the technology of blood pressure measurement cuffs (Abstract).  

Uesaka further teaches:
a blood-pressure calculating part calculating a blood pressure based on a pressure of a fluid stored in the sensing cuff (Fig. 2).
Uesaka and Itonaga do not teach the invention wherein 
a second surface of the back plate facing the first surface of the sensing cuff is continuously curved along a width direction of the back plate that is perpendicular to the longitudinal direction of the sensing cuff, 
the second surface being continuously curved between first and second tip ends of the back plate such that the back plate protrudes convexly towards the sensing cuff, and
first and second edge portions of the back plate adjacent the first and second tip ends, respectively, have a gradually reducing dimension, that is defined along a direction perpendicular to the longitudinal and width directions, as the first and second edge portions approach the first and second tip ends.

a second surface of the back plate facing the first surface of the sensing cuff is continuously curved along a width direction of the back plate that is perpendicular to the longitudinal direction of the sensing cuff, the second surface being continuously curved between first and second tip ends of the back plate such that the back plate protrudes convexly towards the sensing cuff (Fig. 3: flexible element 16; Fig. 9: kinking proof shell 30; both elements are continuously curved between tip ends to protrude convexly towards a pressure sensor described in Paragraph 0024), and
first and second edge portions of the back plate adjacent the first and second tip ends, respectively, have a gradually reducing dimension, that is defined along a direction perpendicular to the longitudinal and width directions, as the first and second edge portions approach the first and second tip ends (Fig. 3: element 16 having reduced dimensions towards tip ends in the width direction; Fig. 9: kinking-proof shell 30 exhibiting similar structure).  
Pfeiffer teaches an analogous art in the technology of blood pressure measurement cuffs (Abstract).
Pfeiffer teaches an analogous art in the technology of blood pressure measurement cuffs (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Uesaka in view of Itonaga to have modified the back plate (Fig. 10: curler 11) of Uesaka to have a continuous curve between first and second tip ends of the back plate such that the back plate protrudes convexly towards the sensing cuff, the motivation being that such a shape may facilitate sliding of one free end of the kinking-proof shell/back plate with respect to the other (Paragraphs 0047, 0048), enabling the user to more easily wrap the cuff around the measurement area.  Examiner further notes that chamfering/fileting/rounding the edges of bands/straps/supports in the width direction 
Re. Claim 2: Uesaka, Itonaga, and Pfeiffer teach the invention according to claim 1.  Uesaka further teaches the invention wherein a dimension of the back plate in the width direction is larger than a dimension of the sensing cuff in the width direction (Fig. 15: curler 11 extending further than air bladder 21, i.e., sensing cuff).
Re. Claim 5: Uesaka, Itonaga, and Pfeiffer teach the invention according to claim 1.  Uesaka further teaches the invention wherein 
the sensing cuff is formed into a bag shape and configured to store a pressure-transmitting fluid and extends in a circumferential direction to cross an artery-passing portion of the measurement site (see rejection of claim 1; Figs. 4, 5).
Itonaga further teaches the invention wherein the pressing member includes:
a belt to be worn to wrap the measurement site in the circumferential direction (Fig. 2: band 13), and
a bag-shaped pressing cuff disposed to face an inner circumferential surface of the belt and extending along the circumferential direction to receive a supply of a pressurizing fluid and compress the measurement site (Fig. 2: press fluid bag 12).

Claims 3, 4, 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over:
Uesaka et al. (U.S. 2010/0268099 A1) (hereinafter – Uesaka) (cited from Applicant’s IDS dated 06/17/2019)
Itonaga et al. (U.S. 6,336,901 B2) (hereinafter – Itonaga) (cited from Applicant’s IDS dated 08/04/2021)
Pfeiffer et al. (U.S. 2015/0359446 A1) (hereinafter—Pfeiffer)
Shibazaki et al. (JP 2002-102182 A) (hereinafter – Shibazaki).
Re. Claims 3 and 4: Uesaka, Itonaga, and Pfieffer teach the invention according to claim 1, including wherein the back plate extends in a strap shape beyond the length of the sensing cuff in the longitudinal direction (Fig. 4: curler 11 extends beyond the length of air bladder 21 in the longitudinal direction).
Uesaka, Itonaga, and Pfieffer do not teach the invention wherein the back plate includes a plurality of grooves having V-shaped or U--shaped cross sections, extending in the width direction of the back plate, and parallelly separated from each other in the longitudinal direction of the back plate perpendicular to the width direction, which allows the back plate to curve along a circumferential direction.  Uesaka, Itonaga, and Pfieffer also do not teach the invention wherein the back plate is made up of a set of multiple small pieces separated from each other in a longitudinal direction of the back plate perpendicular to the width direction, which allows the back plate to curve along a circumferential direction as a whole, and wherein the set of multiple small pieces is arranged over a range exceeding the length of the sensing cuff in the circumferential direction.
Shibazaki teaches the invention wherein the back plate includes a plurality of grooves having V-shaped or U--shaped cross sections, extending in the width direction of the back plate, and parallelly separated from each other in the longitudinal direction of the back plate perpendicular to the width direction, which allows the back plate to curve along a circumferential direction (Fig. 4).  Shibazaki also 
It would have been obvious to one having skill in the art before the effective filing date to have modified Uesaka, Itonaga, and Pfieffer to include the back plate modifications of grooves or multiple small parts as taught by Shibazaki, the motivation being that such modifications allow for an elastically deformable range of the curler (Paragraph 0032), and increases foldability when the device is not in use (Paragraph 0037).
	Re. Claim 6: Uesaka, Itonaga, and Pfieffer teach the invention according to claim 5.  Uesaka also teaches the invention wherein the main body is equipped with a pump (Fig. 2: pump 134).  
Uesaka, Itonaga, and Pfieffer do not teach the invention wherein the belt extends from the main body.
Shibazaki teaches the invention wherein the belt extends from the main body (Fig. 1). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Uesaka, Itonaga, and Pfieffer to include the belt to extend from the main body, the motivation being that mounting the main body to the belt itself allows for the device to be compact (Paragraph 0046).
Re. Claim 7: Uesaka, Itonaga, Pfieffer, and Shibazaki teach the invention according to claim 6.  Uesaka further teaches the invention wherein 

wherein the cuff structure further includes a curler for keeping a shape of the cuff structure in a natural state curved along the circumferential direction along an outer circumferential surface of the pressing cuff (Fig. 12: curler 11).
Re. Claim 9: Uesaka, Itonaga, Pfieffer, and Shibazaki teach the invention according to claim 8.  Uesaka further teaches the invention wherein the other end of the cuff structure on the side opposite to the one end is a free end (Fig. 1: showing one free end).
Re. Claim 10: Uesaka, Itonaga, Pfieffer, and Shibazaki teach the invention according to claim 6.  Uesaka further teaches the invention comprising a pressurization control part providing a control of compressing the measurement site by the pressing member via the sensing cuff (Fig. 1: CPU 122, pump drive circuit 126, valve drive circuit 127, operation unit 115, wherein their operation is described in Paragraph 0058 to control pressurization steps), and
a fluid storage control part providing a control of supplying and storing the pressure-transmitting fluid into the sensing cuff in a worn state in which the pressing member and the sensing cuff are worn on the measurement size (see previously cited components in relation to Fig. 3; pressurization of the cuff constitutes “storing” the pressure-transmitting fluid into the sensing cuff),
wherein the main body is equipped with a first flow path connecting the pump and the pressing cuff to allow a fluid to flow therebetween (Fig. 2: air tube 140), and
a second flow path connecting the pump or the first flow path and the sensing cuff to allow a fluid to flow therebetween (Fig. 2: air tube 140  comprising further flow paths) and 
having an on-off valve interposed therein (Fig. 2: valve 133),

Re. Claim 11: Uesaka, Itonaga, Pfieffer, and Shibazaki teach the invention according to claim 6.  Uesaka further teaches the invention wherein the main body is equipped with the pressurization control part, the fluid storage control part, and the blood-pressure calculating part (Fig. 1, main body 110).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
Uesaka et al. (U.S. 2010/0268099 A1) (hereinafter – Uesaka) (cited from Applicant’s IDS dated 06/17/2019)
Itonaga et al. (U.S. 6,336,901 B2) (hereinafter – Itonaga) (cited from Applicant’s IDS dated 08/04/2021)
Pfeiffer et al. (U.S. 2015/0359446 A1) (hereinafter—Pfeiffer)
Shibazaki et al. (JP 2002-102182 A) (hereinafter – Shibazaki)
Leighton (U.S. 2,565,381) (hereinafter – Leighton).
Re. Claim 8: Uesaka, Itonaga, Pfeiffer, and Shibazaki teach the invention according to claim 7.  Although Uesaka teaches the use of a curler within a cover body (Fig. 4) which constitutes the belt member, and Shibazaki teaches that the main body is attached to an end portion of the belt (Fig. 1), none of the aforementioned arts are explicit in how the main body is attached to the belt, which includes the curler member. 

It would have been obvious to one having skill in the art before the effective filing date to have modified Uesaka, Itonaga, Pfeiffer, and Shibazaki to mount the belt (i.e., cover body including curler) to the main body as taught by Leighton, the motivation being that such a method of attachment is noted as a known exemplary mechanism which would be convenient to mount a device body to a strap (Col. 3, lines 34-40).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12, and 13 and dependent claims thereof have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following is a list of arts of record and cited portions thereof which are deemed pertinent to the newly amended limitations of the independent claims regarding the specific edge portions and curvature of the back plate:
Martinez et al. (U.S. 2014/0200412 A1) (hereinafter – Martinez) – claim 5, Figs. 11-14: demonstrating fileted edges of wrist strap in width direction
Lasarov et al. (U.S. 2020/0288999 A1) (hereinafter – Lasarov) – (Paragraph 0057: support structure may be a strap having a substantially oval/circular curvilinear cross section) 
von Badinski et al. (U.S. 2015/0220109 A1) (hereinafter – von Badinski) – Paragraph 0188: shape is configured in any way which is comfortable for wearer; Figs. 12-14: cross section of ring has fileted edges in width direction
Lowe (U.S. 2013/0187789 A1) (hereinafter – Lowe) – Figs. 3, 6, 8, 10: rounded edges in width direction)
Gittard et al. (U.S. 2019/0151092 A1) (hereinafter – Gittard) – Figs. 3-6: rounded edges in width direction of a pressure-applying belt
Takahashi et al. (U.S. 2017/031184 A1) (hereinafter – Takahashi) – Figs. 16, 17: continuous curve between tip ends, with portions reducing in diameter towards tip ends; Fig. 21: common prior art wrist strap with reducing dimensions in width direction

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791